Citation Nr: 0426777	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus with peripheral neuropathy.

2.  Entitlement to a separate evaluation for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to a separate evaluation for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to a separate evaluation for peripheral 
neuropathy of the left upper extremity.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to service connection for abnormal blood.

8.  Entitlement to an effective date prior to November 18, 
1999, for the grant of service connection for diabetes 
mellitus with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The December 2001 rating decision granted service connection 
for diabetes mellitus with peripheral neuropathy effective 
from November 1999, and assigned a disability evaluation of 
40 percent.  Service connection for was denied for 
hypertension, hepatitis and disability described as abnormal 
blood, each on a direct basis and as associated with Agent 
Orange exposure.  In January 2002, the veteran noted his 
disagreement with the determinations made in the December 
2001 rating decision, to include the effective date assigned 
for the grant of service connection.  The veteran also sought 
separate rating evaluations for peripheral neuropathy of the 
upper and lower extremities.  A statement of the case was 
issued in September 2003.  The veteran perfected his appeal 
in this matter in October 2003.   In his substantive appeal, 
the veteran clarified his theory of entitlement with respect 
to the claims for service connection for hypertension and an 
abnormal blood disorder.  He claims his hypertension as 
secondary to his diabetes mellitus.  It is the veteran's 
contention that his abnormal blood disability is 
hypertriglyceridemia claimed as secondary to diabetes 
mellitus.

The issues of entitlement to a rating in excess of 40 percent 
for diabetes mellitus with peripheral neuropathy; separate 
ratings for peripheral of the upper and lower extremities; 
and service connection for hypertension, hepatitis and 
abnormal blood claimed as hypertriglyceridemia are addressed 
in the REMAND portion of the decision.


FINDINGS OF FACT

1.  Diabetes mellitus was added to the list of diseases 
presumed related to exposure to Agent Orange by law, 
effective on July 9, 2001.

2.  The veteran first filed a claim for service connection 
for diabetes mellitus, attributable to Agent Orange exposure 
on November 18, 1999. 


CONCLUSION OF LAW

An effective date earlier than November 18, 1999, for an 
award of service connection for diabetes mellitus based upon 
presumptive exposure to herbicides is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

In this case, the RO forwarded correspondence to the 
appellant dated in May 2001, prior to the December 2001 
rating decision, which informed him of the elements needed to 
substantiate his claim of entitlement to service connection.  
In accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  It further explained that VA would make 
reasonable efforts to help him get evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify was fully satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

However, the appellant now seeks an earlier effective date 
for the award of service connection for diabetes mellitus.  
The claim for an earlier effective date for the grant of 
service connection is a downstream issue from the grant of 
service connection.  Grantham v. Brown, 114 F .3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).

It further appears that the facts are not in dispute, and 
that the effective date is determined by a simple application 
of those facts to the law.  Thus, the VCAA is not applicable 
in such a case.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001)(en banc) (holding that VCAA was not applicable where 
it could not effect a pending matter); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000) (holding the VCAA inapplicable 
to a matter of pure statutory interpretation).

In view of this, the Board concludes VA has satisfied its 
duties to inform and assist the appellant, that no further 
development is warranted in this case, and the matter is 
properly before the Board for appellate review.


Earlier Effective Date

In a rating action, dated in December 2001, the RO granted 
service connection for diabetes mellitus secondary to 
herbicide exposure, rated as 40 percent disabling, effective 
from November 18, 1999, the date the RO received the 
veteran's claim for service connection for diabetes mellitus.

In this case, the veteran seeks the assignment of an 
effective date earlier than November 18, 1999.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.151 (2003).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  Benefits are generally awarded based on the "date of 
receipt" of the claim.  38 C.F.R. §§3.1(r), 3.400 (2003).  
The effective date of an award of disability compensation, 
such as based on a grant of service connection, is the day 
following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2003).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
of the United States Code a new section 
(§ 1116) establishing a scientific-evidence review process 
for the establishment of presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents.  Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, 
requested that the National Academy of Science (NAS) assess 
whether there was a connection between exposure to Agent 
Orange and the subsequent development of Type II diabetes.  
After the NAS issued its report concluding that such 
connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes with an effective date of July 9, 2001.  See Fed. 
Reg. 23,166-69 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

However, for claims based on diseases deemed by the Secretary 
to be related to herbicide exposure, the Nehmer Stipulation 
provides that "as to any denials of claims which were voided 
as a result of [Nehmer I], the effective date for disability 
compensation, if the claim is allowed upon readjudication . . 
. will be the date the claim giving rise to the voided 
decision was filed."  (Stipulation 1)  With respect to 
herbicide-exposure claims filed after May 3, 1989, 
Stipulation 2 provides that the effective date for an award 
resulting from such a claim will be the date the claim was 
filed or the date that the claimant became disabled or death 
occurred, whichever is later.  Williams v. Principi, 15 Vet. 
App. 189 (2001); Nehmer v. United States Veterans' Admin., 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I) and Nehmer v. 
United States Veterans' Admin., 32 F. Supp. 2d 1175 (N.D. 
Cal. 1999) (Nehmer II).  As a result of a December 12, 2000 
Federal District court order, VA is required to provide 
retroactive benefits to certain claimants who filed claims 
for Type II diabetes before it was added to VA's presumptive 
list.  This involves claims decided during the period from 
September 25, 1985 to July 8, 2001.  Nehmer v. Veterans' 
Administration, 284 F.3d 1158 (9th Cir. April 1, 2002), aff'd 
Nehmer v. United States Veterans Administration, No. C86-6160 
TEH (N.D. Cal. Dec. 12, 2000).

In this case, the record reflects that on November 18, 1999, 
the RO received the veteran's claim for compensation benefits 
for diabetes mellitus due to Agent Orange exposure.  Medical 
evidence received in conjunction with this claim referenced a 
diagnostic impression of diabetes mellitus, type II.  Service 
connection was subsequently established based upon regulatory 
changes which added diabetes mellitus, type II to the list of 
presumptive conditions, and was granted in a December 2001 
rating decision.

The Board has carefully reviewed and considered the record on 
appeal.  In this regard, the Board finds no evidence of a 
claim for service connection for diabetes mellitus received 
earlier than November 1999.  Additionally, the Board reviewed 
the record prior to 1999.  In this regard, consideration was 
also given to the veteran's November 1980 claim for 
paresthesia of the upper extremity.  The claimed disability 
was not recognized as a disability for which service 
connection could be presumed based on exposure to Agent 
Orange, nor did the evidence link such disability to the 
veteran's period of service.

The veteran filed a claim of entitlement to service 
connection for diabetes mellitus as secondary to exposure to 
Agent Orange that was received by the RO on November 18, 
1999.  Thus, the date of receipt of the veteran's claim is 
the earliest date for which service connection may be 
established for diabetes mellitus.  There is no legal basis 
for assigning an effective date for service connection prior 
to that date.  The effective date of the award of 
compensation benefits is the date on which VA received the 
claim that resulted in the grant of compensation.  

Accordingly, an effective date earlier than November 18, 1999 
for the grant of service connection for diabetes mellitus, 
rated as 40 percent disabling, is not warranted.


ORDER

An effective date earlier than November 18, 1999, for the 
grant of service connection for diabetes mellitus with 
peripheral neuropathy is denied.



REMAND

A review of the record has disclosed areas requiring 
additional development prior to the Board's disposition of 
the remaining issues on appeal.  

In this regard, the record shows the veteran's diabetes 
mellitus with peripheral neuropathy is currently evaluated as 
40 percent disabling.  At the time of this award, the 
evidence showed the veteran's diabetes was managed with 
medication.  Evidence received since that time indicates that 
oral agents are no longer effective and that the veteran 
requires insulin.  The veteran has reported he requires 
insulin injections twice daily and continues to experience 
neuropathic symptoms involving the extremities associated 
with his diabetes.  

The veteran was last comprehensively evaluated for VA 
purposes in September 2001.  The findings noted in the 
September 2001 report of this examination are stale as they 
relate to a current claim for a higher evaluation.  Moreover, 
that report does not include all of the information necessary 
to ascertain the severity of the veteran's diabetes mellitus 
pursuant to the rating schedule.  In this regard, the report 
indicates that the veteran requires medication and must watch 
his diet, but it does not indicate whether his activities are 
regulated.  As indicated, there is more recent medical 
evidence of record establishing that the veteran is insulin 
dependent and that his activities are regulated, but it is 
unclear whether this is due to his diabetes mellitus, or to 
other service-connected disabilities, including his 
cardiovascular disability.  Therefore, the veteran should be 
afforded another VA examination, during which an examiner can 
discuss the severity of the veteran's diabetes mellitus in 
terms of the nomenclature of the rating schedule.

Additionally, the medical evidence also references recent VA 
hospitalization associated with his poorly controlled 
diabetes.  It is the opinion of the Board that an attempt 
should be made to obtain additional relevant treatment 
records. 

With respect to the claims for service connection for 
hypertension, hepatitis and abnormal blood, further 
procedural development of these issues is in order.  The 
record shows that service connection for these disabilities 
was initially denied on a direct basis and as secondary to 
Agent Orange exposure by rating decision dated in July 1994.  
The veteran was notified of the decision in August 1994, but 
did not appeal this determination.  In January 1998, the 
veteran sought to reopen this claim.  In December 1998, the 
RO denied service connection for hepatitis on the basis of 
direct incurrence and as due to Agent Orange exposure.  More 
recently, the veteran sought to reopen these claims for 
service connection.  By rating decision dated in December 
2001, service connection was again denied for hepatitis on a 
direct basis and as due to AO exposure.  

In connection with the veteran's most recent claim filed in 
2001, the denial of which in December 2001 forms the basis of 
the instant appeal, the statement of the case (SOC) addresses 
the question of service connection on a direct basis and as 
secondary to Agent Orange exposure without addressing the 
finality of the July 1994 rating decision or the question 
whether new and material evidence has been presented.  The 
Board must address the question of finality.  To permit the 
Board to effect a proper review of this matter, however, the 
veteran must first be informed of issues for review and 
afforded an opportunity to submit argument and evidence in 
support thereof.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

Finally, the veteran, in his substantive appeal, clarified 
his theory of entitlement relative to the claims for service 
connection for hypertension and disability claimed as 
"abnormal blood."  He contends that his hypertension is 
secondary to diabetes mellitus and that "abnormal blood" is 
really hypertriglyceridemia, associated with diabetes.  The 
RO has not addressed these theories of entitlement and the 
matters must be referred to the RO for review in the first 
instance.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following actions:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO 
should request the veteran to "provide any 
evidence in [his] possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b).

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file any private and VA medical 
records, to include VA hospitalization and 
outpatient treatment reports dated subsequent 
to 2001.  If any requested records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should clearly be documented in the claims 
file.  The RO should ensure that the 
notification and documentation requirements 
mandated by the Veterans Claims Assistance 
Act of 2000 are met. 

3.  After obtaining the above-referenced 
private and VA medical records, to the extent 
they are available, VA should afford the 
veteran a VA examination of his service-
connected diabetes mellitus.  The purpose of 
this examination is to determine the severity 
of that disability.  VA should forward the 
claims file to the examiner for review and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should: (1) record all current 
complaints and pertinent clinical findings 
associated with the veteran's service-
connected diabetes mellitus; and (2) 
utilizing the nomenclature of the rating 
schedule, describe in detail the extent of 
impairment caused by that disability.  The 
examiner should specifically opine whether 
the disability, alone, requires insulin, a 
restricted diet and regulation of activities.  
The examiner should also comment on whether 
the diabetes mellitus has caused episodes of 
ketoacidosis or hypoglycemic reactions and 
the frequency and number of hospitalizations 
or visits to a diabetic care provider for 
such, and should describe all separate 
complications that are clinically found to be 
due to the veteran's diabetes mellitus.  
Diabetic neuropathy should be described in 
detail with respect to each affected 
extremity.  The examiner should provide the 
rationale, with specific references to the 
record if necessary, for his/her opinion.

4.  The RO must readjudicate the veteran's 
claims on appeal.  In so doing, the RO must 
address the finality of the claims for 
service connection for hypertension, 
hepatitis, and disability claimed as abnormal 
blood and determine whether new and material 
evidence has been submitted since so as to 
reopen these previously denied claim.  The RO 
must also address in the first instance the 
new theories of entitlement advanced by the 
veteran relative to the claims for 
hypertension and abnormal blood 
(hypertriglyceridemia).  If the benefits 
sought on appeal are not granted, the veteran 
and his representative must be provided a 
supplemental statement of the case and 
afforded a reasonable period in which to 
respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



